Citation Nr: 0323992	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  95-39 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to an initial compensable evaluation for 
right shoulder separation.

4.  Entitlement to an initial compensable evaluation for left 
shoulder separation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from December 1987 to 
November 1991, and from November 1992 to January 1995.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1995 decision by the RO in Detroit, 
Michigan which, in pertinent part, granted service connection 
and noncompensable ratings for right shoulder separation and 
left shoulder separation, and denied service connection for a 
back disability and a bilateral knee disability.  The veteran 
appealed for higher ratings for his service-connected 
shoulder disabilities, and appealed the denial of service 
connection for a back disability and a bilateral knee 
disability.  A personal hearing was held before an RO hearing 
officer in February 1996.  In October 1997, the Board 
remanded the case to the RO for further evidentiary 
development.  The case was returned to the Board, and in a 
September 2000 decision, the Board found that new and 
material evidence had been presented to reopen a claim for 
service connection for a back disability, but denied service 
connection for a back disability.  The Board also denied 
service connection for a bilateral knee disability, and 
denied higher ratings for right and left shoulder 
disabilities.  

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a May 2001 joint 
motion to the Court, the parties (the appellant and the VA 
Secretary) requested that the Board decision be vacated as to 
the issues of entitlement to service connection for a back 
disability and a bilateral knee disability, and entitlement 
to higher ratings for right and left shoulder disabilities, 
and these issues remanded pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The motion was granted by May 
2001 Court order.  The case was returned to the Board, and in 
a June 2002 decision, the Board denied service connection for 
a back disability and a bilateral knee disability, and denied 
higher ratings for right and left shoulder disabilities.  

The veteran again appealed to the Court.  In a December 2002 
motion to the Court, the VA Secretary requested that the 
Board decision be vacated and the issue remanded pursuant to 
38 U.S.C.A. § 5103(a) and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The motion was granted by February 2003 
Court order.  In August 2003, the veteran's representative 
submitted additional written argument to the Board.  The case 
was subsequently returned to the Board.


REMAND

In light of the Secretary's motion and the recent Court 
order, the Board finds that additional development is 
necessary prior to Board review of the claims.

The VCAA was signed into law during the pendency of this 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  The veteran must be notified of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
his claims.  As part of that notice, the RO must indicate 
which portion of that information and evidence, if any, is to 
be provided by the claimant, and which portion, if any, the 
Secretary will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2002).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board finds that the veteran has not received adequate 
notice as prescribed by 38 U.S.C.A. § 5103(a) (West 2002) and 
Quartuccio, supra.  Hence this case must be remanded in order 
for the RO to provide the veteran and his representative with 
such notice.

With respect to the veteran's service-connected shoulder 
disabilities, the Board notes that the most recent VA 
examination was performed in September 1999.  Given the 
length of time since the last VA examination, the veteran 
must be afforded a new examination.  38 U.S.C.A. § 5103A(d) 
(West 2002); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Any 
recent treatment records should also be obtained with respect 
to a back disability, a bilateral knee disability, and right 
and left shoulder disabilities.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

In light of the foregoing, the case is remanded to the RO for 
the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied with regard to the claims for 
service connection for a back disability 
and a bilateral knee disability, and for 
higher ratings for a right shoulder 
disability and a left shoulder 
disability.

Compliance requires that the veteran be 
notified of any information, and any 
medical or lay evidence, not previously 
provided to the Secretary, that is 
necessary to substantiate the claims.  
The RO must indicate which portion of 
that information and evidence, if any, is 
to be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), (see also 
Quartuccio, supra), they should be given 
the opportunity to respond.

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA or non-VA) 
where he has received treatment for a 
back disability, a left knee disability, 
a right knee disability, a left shoulder 
disability or a right shoulder disability 
since January 1998.  After the veteran 
has signed the appropriate releases, the 
RO should contact the named medical 
providers and obtain copies of all 
related medical records which are not 
already on file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative should be informed of 
this problem.

3.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the current severity of his 
service-connected bilateral shoulder 
disabilities.  The claims folder should 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  A notation to the effect 
that this record review took place should 
be included in the examiner's report.

All indicated tests and studies should be 
performed, to include range of motion in 
degrees.  The examiner should note for 
the record any objective evidence of pain 
referable to each shoulder, and should 
assess the degree of additional limited 
motion or other functional impairment 
during use or flare-ups due to shoulder 
pain, in accordance with DeLuca v. Brown, 
8 Vet. App. 202 (1995).  All clinical 
findings must be reported in detail in 
the examination report.

The veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications 
must be associated with the claims 
folder.  The veteran is hereby advised 
that failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

4.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claims for service connection 
for a back disability, a bilateral knee 
disability, and for higher ratings for a 
right shoulder disability and a left 
shoulder disability.

If the claims are denied, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
given time to respond.  The case should 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




